


Exhibit 10.38



LEASE TERMINATION AGREEMENT

THIS LEASE TERMINATION AGREEMENT (this “Agreement”) is made as of October 1,
2003, between Rotunda Partners II, a California limited liability company
(“Landlord”), and Scientific Learning Corporation, a Delaware corporation
(“Tenant”).


RECITALS

Whereas, Landlord and Tenant entered into a lease dated March 21, 2000 (the
“Original Lease”), in which Landlord leased to Tenant, and Tenant leased from
Landlord premises located in 300 Frank H. Ogawa Plaza, Oakland, CA (the
“Building”) consisting of approximately 69,483 rentable square feet as described
in the Lease (the “Original Leased Premises”).

Whereas, The parties wish to terminate the Original Lease subject to the terms
and conditions contained in this Agreement and to concurrently enter into a new
lease for different space in the Building (the “New Lease”).

        NOW, THEREFORE, the parties hereby agree as follows:

        1. Termination of Original Lease. The Original Lease shall terminate
effective as of September 30, 2003 (the “Termination Date”).

        2. Termination Fee. Tenant shall pay to Landlord, the amount of
$2,200,000 (the “Termination Fee”), by separate checks, in monthly installments
of $146,666.67, commencing on October 1, 2003, and continuing on the first of
each month until paid in full. The Termination Fee shall be used by Landlord to
reimburse Landlord for commissions and tenant-improvement expenses relating to
Tenant’s initial build-out under the Original Lease (prior to Tenant’s original
occupancy of the Original Leased Premises in March 2001) of that portion of the
Original Leased Premises which Tenant is vacating in accordance with this
Agreement, and also to pay for commissions and tenant improvements expenses in
connection with re-leasing that portion of the original Premises that the Tenant
is vacating in accordance with this Agreement.

        3. Release. Tenant and Landlord each acknowledge to the other that upon
full compliance with the terms of this Agreement, Landlord and Tenant shall each
have fully performed all of their respective obligations under the Original
Lease.

        4. Vacation of Original Premises. On or before the Termination Date,
Tenant shall vacate the Original Leased Premises and surrender control and
possession of the Original Premises to Landlord in its then current condition,
with the understanding that Tenant may remove from the Original Premises any
cubicles or other furniture that it reasonably wishes to use in the sixth and
seventh (penthouse) floor spaces that it will be occupying in the Building, and
Landlord shall be entitled to retain any furniture left in the Original Premises
following the Termination Date.

        5. No Consent Required. Landlord represents and warrants to Tenant that
Landlord has the full right, legal power and actual authority to enter into this
Agreement and to terminate the Original Lease, and has obtained the consent of
any and all persons, firms or entities, including Landlord’s lenders and equity
partners, as is required to enter into this Agreement and to terminate the
Original Lease. Notwithstanding the termination of the Original Lease and the
release of liability contained herein, the representations and warranties set
forth in this paragraph shall survive the Termination Date and Landlord shall be
liable to Tenant for any inaccuracy or any breach thereof.

        6. Miscellaneous.


          (a) Voluntary Agreement. The parties have read this Agreement and the
mutual releases contained in it, and on advice of counsel they have freely and
voluntarily entered into this Agreement.


--------------------------------------------------------------------------------



          (b) Attorneys’ Fees. If either party commences an action against the
other party arising out of or in connection with this Agreement, the prevailing
party shall be entitled to recover from the losing party reasonable attorneys’
fees and costs of suit.


          (c) Successors. This Agreement shall be binding on and inure to the
benefit of the parties and their successors.


          (d) Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed to be a duplicate original, but all
of which together shall constitute one and the same instrument.


          (e) Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of California.


          (f) Additional Documents. Each of the parties hereto specifically
agree to execute such other and further instruments and documents, as may be
reasonably required to effectuate the terms, conditions and objectives of this
Agreement.


          (g) Entire Agreement. This Agreement constitutes the entire
understanding of the parties hereto and supersedes all prior agreements,
understandings, discussions, statements and negotiations of the parties relating
to the subject matter herein contained.


          (h) Authority. Each party signing this Agreement represents and
warrants that each person signing on such party’s behalf is authorized to
execute and deliver this Agreement, and that this Agreement will thereby become
binding upon Landlord and Tenant, respectively.


          (i) Forwarding Address. All notices to Tenant shall hereafter be
deemed to be delivered to Tenant if sent to Tenant at the following address:


  300 Frank H. Ogawa Plaza, 6th floor
Oakland, CA 94612
Attn: General Counsel


          (j) Cross-Default. The parties acknowledge that a default in the
payment of the Termination Fee which remains uncured ten (10) days following
Tenant’s receipt of Landlord’s notice of non-payment, shall constitute a default
under Article 12 of the Lease, and shall entitle Landlord to exercise any and
all remedies available to it under such Article.


          (k) Late Fees. The amounts due under Section 2 of this Agreement shall
be subject to the Late Fee provisions of Section 3.4 of the Lease.


--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have executed this Lease Termination
Agreement as of the date first written above.








Dated: October 7, 2003 LANDLORD:

ROTUNDA PARTNERS II, a California Limited Liability Company

By: /s/ Mark A. Moss
——————————————
Mark A. Moss
Managing Member








Dated: October 7, 2003 TENANT:

SCIENTIFIC LEARNING CORPORATION, a Delaware corporation

By: /s/ Robert C. Bowen
——————————————
Robert C. Bowen
CEO